DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1 and 3-6 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1 and 3-6 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20120242799 A1 (“Saito”) discloses a vehicle exterior monitoring device obtains position information of a three-dimensional object present in a detected region, divides the detected region with respect to an horizontal direction into plural first divided regions, derives a first representative distance corresponding to a peak in distance distribution of each first divided region based on the position information, groups the first divided regions based on the first representative distance to generate one or more first divided region groups, divides the first divided region group with respect to a vertical direction into plural second divided regions, groups second divided regions having relative distances close to the first representative distance to generate a second divided region group, and limits a target range for which the first representative distance is derived within the first divided region group in which the second divided region group is generated to a vertical range corresponding to the second divided region group.
US 20100182484 A1 (“Iyima”) teaches an image pickup apparatus of the present invention includes: a lens array having a plurality of lenses; a plurality of image pickup regions disposed to correspond to the plurality of lenses one-to-one and each having a light receiving 
US 6269308 B1 (“Kodaka”) teaches in a safety running system, a transverse travelling distance resulting when a subject vehicle travels to a current position of an oncoming vehicle is calculated based on the vehicle velocity and yaw rate of the subject vehicle, a relative transverse distance of the oncoming vehicle relative to a vehicle body axis of the subject vehicle is calculated based on a relative distance, relative velocity and relative angle between the subject vehicle and the oncoming vehicle detected by a radar information processor. When a relative transverse deviation obtained by subtracting the transverse travelling distance from the relative transverse distance resides within a range and that state continues to exist over a predetermined time period, it is judged that there is a collision possibility of the subject vehicle with the oncoming vehicle, and automatic steering is performed so as to avoid a collision.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1, 4 and 6, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“advance a deceleration start timing of the acceleration/deceleration for the vehicle during the correction operation”.

all the claimed limitations in the context of the invention as a whole; in this case:
“wherein the processor is configured to obtain the parallax image by processing images obtained from a plurality of imaging units”.

Regarding Claim(s) 5, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“wherein communication of a fact that the processor is performing the correction operation is performed in a car area network”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax